PER CURIAM.
The Department of Revenue, on behalf of the mother, has appealed an order requiring the parties to submit to DNA testing in order to determine paternity. This order was entered two years after a final judgment established paternity.
This case is indistinguishable from Department of Revenue ex rel. Freckleton v. Gouldbourne, 648 So.2d 856 (Fla. 4th DCA 1995), in which the trial court, two years after a judgment of paternity, ordered testing to determine paternity. We granted certiorari relief and quashed the order, stating:
Absent a showing of fraud upon the court, a paternity order is res judicata on the issue of paternity and re-litigation of paternity issues would be unauthorized in connection with a subsequently-filed motion for contempt for failure to pay court-ordered child support.
We treat the notice of appeal in this case as a petition for certiorari and, as we did in Freckleton, quash the order requiring DNA testing.
POLEN, KLEIN and HAZOURI, JJ., concur.